        Case 1:19-cv-11461-PBS Document 188 Filed 11/20/20 Page 1 of 14




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


   PEGASYSTEMS INC.,

                                  Plaintiff,

   v.
                                                            Case No. 19-cv-11461-PBS-MPK
   APPIAN CORPORATION and BUSINESS
   PROCESS MANAGEMENT, INC.,
                                  Defendants.




                       OPPOSITION TO APPIAN’S MOTION
                 FOR PERMISSION TO INTERVIEW JOHN PETRONIO

        Plaintiff Pegasystems Inc. (“Pegasystems”) opposes the motion of Appian Corporation

(“Appian”) seeking the Court’s permission to interview John Petronio, a former Pegasystems

employee who now works for Appian. Appian’s motion is both improper and unnecessary. It is

improper because it seeks an advisory opinion regarding the enforceability of a contract to which

Appian is not even a party. Neither party to the contracts at issue in Appian’s motion is asking the

Court to address any purported controversy with respect to its contractual obligations. To the

contrary, Appian is merely seeking an order that will provide it with peace of mind that its plan to

interview Mr. Petronio will not create any legal jeopardy for itself or the witness. Accordingly,

there is no actual controversy for the Court to decide. Appian’s motion is also unnecessary.

Pegasystems has been clear that it intends to take Mr. Petronio’s deposition, and thus Appian will

not be deprived of an opportunity to question him, and better still, it will be able to do so while

Mr. Petronio is under oath. The Court should deny Appian’s motion.




                                                 1
        Case 1:19-cv-11461-PBS Document 188 Filed 11/20/20 Page 2 of 14




                                          I.         Facts

       John Petronio worked for Pegasystems from 2004 to 2014 and was Jim Sinur’s primary

point of contact at Pegasystems when Mr. Sinur was drafting “Appian and Pegasystems – Head to

Head Comparison” (the “Sinur Paper”), the document at the core of Appian’s counterclaim. Mr.

Petronio left Pegasystems in 2015, and one year later—as Pegasystems recently learned—he

quietly began working for Appian, first as a consultant, and since 2019 as an employee. In other

words, the very person at the heart of Appian’s allegation that Pegasystems engaged in misconduct

concerning the Sinur Paper has been working for Appian for years.

       On September 22, 2020, Appian notified Pegasystems that it “intend[ed] to interview Mr.

Petronio” and stated that it was “not aware of                             that Petronio owes to

Pegasystems that would preclude such an interview.” Appian demanded that Pegasystems respond

and produce within seven days any agreements or documents that it contends limit or restrict Mr.

Petronio’s ability to participate in such an interview. See D.E. #178 (Declaration of Adeel A.

Mangi (“Mangi Decl.”)) at Ex. 16.

       Pegasystems responded to Appian’s letter on September 29. Mangi Decl. at Ex. 17.

Among other things, it noted “Mr. Petronio has ongoing obligations to Pegasystems as set forth in

his 2004 Standards Letter and his 2015 Separation Agreement.” Id. As the Court can see from

copies of those documents produced to Appian (and now attached to Appian’s motion), the

Standards Letter is a letter agreement signed by Mr. Petronio when he accepted employment at

Pegasystems in December 2004, and the Separation Agreement is a letter agreement signed by Mr.

Petronio upon termination of his employment in February 2015. See Mangi Decl. at Ex. 19

(Standards Letter) and Ex. 20 (Separation Agreement).



                                                 2
            Case 1:19-cv-11461-PBS Document 188 Filed 11/20/20 Page 3 of 14




           Mr. Petronio’s Standards Letter emphasizes that “



                                                                             Mangi Decl. at Ex. 19.




Id. The Standards Letter also provides that “



                                                              .” Id.

           The Separation Agreement expressly incorporates the Standards Letter and provides that,

in signing it, Mr. Petronio “

                                                                                            ” Mangi Decl. at Ex. 20.

The Separation Agreement also requires Mr. Petronio to “




                                                 ” Id.




1
    Indeed, of all the provisions contained in the Standards Letter, this is the only one underlined for emphasis.


                                                             3
        Case 1:19-cv-11461-PBS Document 188 Filed 11/20/20 Page 4 of 14




       Based on the language in these agreements, Pegasystems informed Appian in its September

29 letter that Mr. Petronio has “                    ” to Pegasystems and that a private interview

with Appian’s counsel would be contrary to these obligations. Mangi Decl. at Ex. 17.




                                                                                     Id. However,

Pegasystems did not seek to restrict Appian’s access to Mr. Petronio’s information; it merely

required that the questioning of Mr. Petronio take place at a deposition, in a transparent forum,

with the witness under oath, and with both parties allowed to ask questions. Id.

       For reasons unknown, Appian was apparently not comfortable going forward with a

deposition of Mr. Petronio without first conducting an ex parte interview. Instead of agreeing to

conduct its questioning on the record and under oath, Appian began a letter-writing campaign,

sending two more letters to Pegasystems and threatening to go to the Court unless Pegasystems

responded in writing by a specified date with the answer it wanted to hear. See Mangi Decl. at Ex.

21 (October 22 letter) and Ex. 24 (November 4 letter, in which Appian wrote, “[i]f Pegasystems’

answer is not ‘we consent,’ we will promptly seek relief from the Court….”). Pegasystems

responded to the letters and made its position clear: The letter agreements are enforceable, and a

pre-deposition interview with Appian’s lawyers would be incompatible with Mr. Petronio’s

obligations under those agreements. Mangi Decl. at Ex. 22. Pegasystems also made clear that this

is not a dispute that should go to the Court in any event, and that any effort by Appian, a third

party, to seek a ruling from the Court that the letter agreements do not prohibit an interview of Mr.

Petronio would constitute a request for an advisory opinion. Id. If Appian wished to move forward




                                                 4
        Case 1:19-cv-11461-PBS Document 188 Filed 11/20/20 Page 5 of 14




with the interview, Pegasystems stated, it was free to do so, but it did so at its own risk. Instead

of accepting that risk, Appian filed the instant motion.

                                          II.   Argument

        A.      Appian’s Motion Is An Improper Request For An Advisory Opinion

        The exercise of judicial power by federal courts is limited to “cases” and “controversies.”

U.S. Constitution, Art. III, § 2; Muskrat v. United States, 219 U.S. 346, 359 (1911). “The federal

courts established pursuant to Article III of the Constitution do not render advisory opinions.”

Golden v. Zwickler, 394 U.S. 103, 108 (1969) (quoting United Public Workers of America v.

Mitchell, 330 U.S. 75, 89 (1947)); Alabama State Federation of Labor v. McAdory, 325 U.S. 450,

461 (1945) (noting the Court’s “considered practice not to decide abstract, hypothetical or

contingent questions”); CTC Communs. Corp. v. Verizon New Eng. Inc., 2006 U.S. Dist. LEXIS

106331, *17 (D. Mass. June 15, 2006) (declining to render an advisory opinion on a hypothetical

“what if” situation). Yet this is exactly what Appian is asking this Court to do. It wants the Court

to render an advisory opinion to give itself and Mr. Petronio comfort that their hypothetical secret

interview will not pose a risk of liability.

        Consider the circumstances. Pegasystems and Mr. Petronio are parties to two agreements

addressing Mr. Petronio’s                                  . Neither party is disputing that the

agreements are valid and enforceable, and neither party has petitioned this court for relief under

the agreements. Indeed, Mr. Petronio concedes that he has contractual obligations to Pegasystems

and notes that he is “mindful of” those obligations. See Mangi Decl. at Ex. 18 (letter from

Petronio’s counsel denying that Mr. Petronio “has violated (or will violate) his

             to Pegasystems”). He has taken no position on whether the interview should occur and

has merely stated that he is “willing” to be interviewed if Appian and Pegasystems resolve their

differences. Id. And for its part, Pegasystems has not forbade Appian from interviewing Mr.

                                                 5
         Case 1:19-cv-11461-PBS Document 188 Filed 11/20/20 Page 6 of 14




Petronio; it has merely said that, if Appian moves forward with the interview, it does so at its own

risk.

        Meanwhile, Appian, which is not a party to the agreements, is asking the Court to weigh

in regarding their interpretation so that Appian can move forward with its plan to conduct a behind-

closed-doors interview of a key witness in advance of his deposition.2 In effect, Appian is asking

the Court to issue a decree in which it finds that Pegasystems’ interpretation of its contractual

agreements with its former employee is incorrect and that Appian is therefore free to conduct the

interview without risk that Pegasystems will file suit against Mr. Petronio (or Appian) to enforce

its contractual rights. Worse, it is asking the Court to assess these issues on a hypothetical basis,

and without any record of the specific questions Appian’s counsel intends to ask, and it is doing

so when neither of the actual parties to the agreements are requesting judicial relief. This is the

textbook definition of a request for an advisory opinion, and the Court should decline to get

involved.

        B.       The Case Law Appian Relies On Is Inapposite.

        The case law Appian cites in its brief only underscores the misguided nature of its request.

First, none of the cases involves the unusual scenario present here, in which Party A has, for years,

secretly employed the former employee of Party B, whose work is the basis of Party A’s claim

against Party B. To the contrary, the cases on which Appian relies involve attempts to interview

employees generally – not a single, specific employee – to investigate alleged corporate




2
  Appian suggests that an interview is necessary because Pegasystems has allegedly been “stonewalling” all Sinur-
related discovery. Appian’s allegations regarding Pegasystems’ discovery conduct are baseless. In fact,
Pegasystems recently produced more than 1,000 documents related to dissemination of the Sinur Paper and expects
to produce additional Sinur-related material soon. By way of comparison, Pegasystems has thus far produced nearly
twice as many documents as Appian. Moreover, Mr. Sinur has separately produced documents in response to a
subpoena.


                                                        6
        Case 1:19-cv-11461-PBS Document 188 Filed 11/20/20 Page 7 of 14




wrongdoing in situations where it would be difficult to develop the same evidence through

depositions. See, e.g., JDS Uniphase Corp. Sec. Litig., 238 F. Supp. 2d 1127 (N.D. Cal. 2002)

(seeking to interview former employees of public company in class action securities litigation);

Chambers v. Capital Cities/ABC, 159 F.R.D. 441 (S.D.N.Y. 1995) (seeking to interview current

and former employees of defendant in connection with age discrimination claims); FTC v. AMG

Services, 2013 U.S. Dist. LEXIS 206720, (D. Nev. Aug. 20, 2013) (seeking to interview former

employees of defendants in government enforcement action); Kaveny v. Murphy, 97 F. Supp. 2d.

88, 89 (D. Mass. 2000) (seeking to interview members of the Cambridge Police Department in an

employment litigation). The facts of these cases are very different from those presented here.

       Second, Chambers, which Appian describes as the “leading case” on this question,

involved a situation in which the defendant sought to preclude both interviews and depositions—

and it did so based on agreements with former employees “that they not reveal information about

their employment with Capital Cities which might be harmful to the company in other disputes.”

Chambers, 159 F.R.D. at 442, 445. The Court found that, under those circumstances, the plaintiff

“would plainly be adversely affected by his inability to secure through depositions or pre-

deposition interviews … information relevant to this claim.” Chambers, 159 F.R.D. at 445. Here,

the agreements at issue are of a much different sort.




                           Chambers, 159 F.R.D. at 444 (“Legal responses to confidentiality

agreements between employers and former employees are entirely dependent on the nature and

subject matter of the agreement and the context in which the agreement is before the court.”)




                                                7
           Case 1:19-cv-11461-PBS Document 188 Filed 11/20/20 Page 8 of 14




Moreover, unlike in Chambers, there is no risk of precluded discovery efforts here because

Pegasystems has already agreed that the parties will have an opportunity to depose Mr. Petronio.

       Third, the cases Appian relies on make clear that a key factor in determining whether to

ignore a                          with a former employee is the public interest in disclosure. For

example, in AMG Services, the court held that the public has an interest in whether the defendant

violated the consumer protection laws enforced by the FTC, and found that an agreement

prohibiting former employees from cooperating with the FTC would be void as against public

policy. AMG Services, 2013 U.S. Dist. LEXIS 206720 at *7. Similarly, in JDS Uniphase Corp.

Sec. Litig., the court held that the public has an interest in whether the defendant violated the

federal securities law—particularly in light of Sarbanes Oxley provisions prohibiting

discrimination against employees who assist in securities investigations—and found that

agreements that “muzzle” former employees with overbroad confidentiality provisions are against

public policy. JDS Uniphase Corp. Sec. Litig, 238 F. Supp. 2d at 1136. Here, by contrast, there

is no compelling public interest in the subject matter of the interview—i.e., Mr. Petronio’s

involvement in the creation and dissemination of the Sinur Paper, a document created more than

six years ago and which has not been publicly accessible since January 2019. See D.E. #76-1 at ¶

3.

       Finally, the cases Appian relies on show that courts look carefully at attempts to interview

current or former employees and often require restrictions or safeguards for those interviews to

proceed. For example, in In re JDS Uniphase Corp. Sec. Litig., the Court allowed the interview

to proceed only after counsel disclosed the proposed questions and after the court carefully

analyzed the relevant confidentiality provisions. In re JDS Uniphase Corp. Sec. Litig., 238 F.

Supp. 2d at 1138. The court agreed that the former employer “unquestionably has a legitimate



                                                8
         Case 1:19-cv-11461-PBS Document 188 Filed 11/20/20 Page 9 of 14




interest in preventing dissemination of … confidential business information.” Id. at 1137. It just

found that the definition of “confidential” in the applicable agreements was too broad. Id. The

same is not true here. Internal information about a company’s marketing or development efforts

is narrow and specific. Indeed, the protective order in this very case treats information about

“marketing strategy” as confidential, and Appian routinely designates documents regarding the

BPM.com Report as HIGHLY CONFIDENTIAL.3 Moreover, unlike the moving party in JDS

Uniphase Corp. Sec. Litig., Appian has not indicated what it intends to ask Mr. Petronio during its

pre-deposition interview, thus making it impossible for Pegasystems to assess the risk that

confidential information will be disclosed.

        C.       If The Court Is Inclined To Consider Appian’s Request For “Permission” To
                 Interview Mr. Petronio, It Should Either Deny The Request Or Require
                 Appian To Disclose The Questions It Intends To Ask.

        For the reasons discussed above, the Court should deny Appian’s motion on the basis that

it constitutes a request for an advisory opinion. However, if the Court is inclined to consider

Appian’s request, it should either deny the motion or require Appian to disclose the questions it

intends to ask. This result is appropriate for three main reasons.

        First, Pegasystems has a legitimate interest in protecting its confidential information. See

In re JDS Uniphase Corp. Sec. Litig., 238 F. Supp. 2d at 1137.




               There is nothing inappropriate or problematic about such an agreement, particularly




3
  By way of example, Defendants have thus far blocked Pegasystems’ counsel from telling Pegasystems the names
of the Appian customers who allegedly responded to the BPM.com survey because they contend that such
information is HIGHLY CONFIDENTIAL.


                                                      9
         Case 1:19-cv-11461-PBS Document 188 Filed 11/20/20 Page 10 of 14




in a case such as this where the parties are direct competitors and where the litigation itself is

governed by a protective order that contains a definition of “Confidential Information” that is

arguably even broader than that in the Standards Letter.

         Second, Appian has refused to provide information that would allow Pegasystems to

assess potential confidentiality implications of the planned interview. In the course of

responding to Appian’s letters, Pegasystems asked whether Appian would be willing to disclose

the questions it intends to ask Mr. Petronio so that Pegasystems could make an assessment of

whether the interview would result in the disclosure of confidential information. Mangi Decl. at

Ex. 22. Appian refused to do so and instead indicated only that it planned to interview Mr.

Petronio regarding his involvement in “the commissioning and creation of the Sinur Paper.”4

Mangi Decl. at Ex. 24. Based on this minimal amount of disclosure from Appian, Pegasystems

is concerned that the interview will touch on any number of confidential topics, including in

particular Pegasystems’ marketing strategy, the identity of Pegasystems’ customers, and efforts

to engage with these customers. But of course, it is entirely possible that a free-flowing

interview would delve into topics unrelated to the creation of the Sinur Paper, which might result

in disclosure of even more confidential information.

         Third, Mr. Petronio is bound by his Separation Agreement to



                                                                                      ” Here, the underlying

claims are based on the creation and dissemination of the Sinur Paper, and Mr. Petronio was the




4
 Appian’s refusal to provide any meaningful disclosure regarding the questions it intends to ask demonstrates the
absurdity of Appian’s argument that Pegasystems has failed to establish that the interview would result in disclosure
of confidential information. See D.E. # 177 at 12-14. If Appian were willing to provide a list of questions,
Pegasystems would obviously be much better equipped to assess potential confidentiality concerns.


                                                         10
        Case 1:19-cv-11461-PBS Document 188 Filed 11/20/20 Page 11 of 14




main point of contact at Pegasystems for Mr. Sinur. Under the circumstances, if any party is

entitled to an ex parte interview of Mr. Petronio, it should be Pegasystems. Yet Pegasystems is

not pressing for such an interview and instead is willing to conduct its questioning of Mr.

Petronio at a deposition, under oath, and with full transparency to both parties. Appian’s

contention that Pegasystems is seeking to use the                            to prevent Mr. Petronio

from providing relevant information is simply not true. Pegasystems is merely asserting that, in

light of his obligation to           with Pegasystems regarding                               , it

would be inappropriate for him to submit to a pre-deposition interview with counsel for Appian,

a litigation adversary and competitor. Again, Pegasystems has no problem with Mr. Petronio

sitting for a deposition; indeed, it intends to notice his deposition shortly.

        Once again, the cases on which Appian relies are inapposite. Appian tries to portray Mr.

Petronio’s agreement to              with Pegasystems as a directive not to provide information to

Appian, but that characterization is false. Pegasystems has made clear that both parties can

question Mr. Petronio at a deposition. Thus, this case is nothing like Zapata v. Bedoya, in which

the court declined to approve a settlement agreement that sought to bar plaintiffs in a wage and

hour claim from meeting with any lawyers representing anyone in a case against defendants.

Zapata v. Bedoya, 2016 U.S. Dist. LEXIS 124010, *3-4 (E.D.N.Y. Sept. 13, 2016). Nor does it

bear any similarities to Gen. Steel Domestic Sales, LLC v. Steelwise, LLC, 2009 U.S. Dist. LEXIS

4872, * (D. Colo. Jan. 23, 2009), another case involving a settlement agreement—this one

restricting California consumer fraud investigators and prosecutors from voluntarily cooperating

with any third party in any litigation involving General Steel. And it is certainly nothing like

Ishimatsu v. Royal Crown Ins. Corp., a car accident case in the Northern Mariana Islands in which

the insurer initially denied the insured’s claim on the basis that his admission that he hit the other



                                                  11
       Case 1:19-cv-11461-PBS Document 188 Filed 11/20/20 Page 12 of 14




car violated the cooperation provision in the insurance policy. Ishimatsu v. Royal Crown Ins.

Corp., 8 N. Mar. I. 424, 433 (Sup. Ct. N. Mariana Islands 2010).

       Appian’s contention that it can resolve Pegasystems’ concerns by treating the interview as

HIGHLY CONFIDENTIAL under the protective order also misses the mark. The basic premise

of the protective order is a party can designate material it produces in the litigation as

CONFIDENTIAL or HIGHLY CONFIDENTIAL. In such a scenario, the party with the privacy

interest knows what information is being produced. Here, Appian proposes to treat the entire

interview as HIGHLY CONFIDENTIAL as a means to avoid providing any disclosure regarding

the Pegasystems information that Mr. Petronio discloses during the interview. That approach

restricts Pegasystems’ ability to determine what, if any,                         was passed along

during the interview. Moreover, it turns Petronio’s obligations to            with Pegasystems on

its head. Rather than cooperating with Pegasystems in defense of the case, an interview of the type

suggested by Appian would, in effect, constitute                     with Pegasystems’ litigation

adversary.

       Finally, allowing Appian’s counsel to conduct an ex parte interview of Mr. Petronio would

be unfair. As discussed in its recent motion for leave to file a motion for partial summary judgment

(D.E. # 174), discovery has shown that, despite suggestions to the contrary, Appian knew about

the Sinur Paper, and any potential claims based on the Paper, in 2014 when it was published and

even went so far as to draft point-by-point rebuttal in the spring of 2014. In the five-and-a-half

years between when it first learned of the Sinur Paper and when it filed its claims based on the

Sinur Paper, much of the relevant evidence has been lost or destroyed, including emails and

documents associated with Petronio.       To allow Appian to conduct a secret, pre-deposition




                                                 12
       Case 1:19-cv-11461-PBS Document 188 Filed 11/20/20 Page 13 of 14




interview under these circumstances would only amplify the prejudice suffered by Pegasystems

on account of Appian’s delay in bringing it claims.

                                       III.   Conclusion

       For all of the reasons stated above, the Court should deny Appian’s request for an advisory

opinion. To the extent the Court is inclined to consider Appian’s request, the Court should either

deny it or require Appian to provide a list of questions it intends to ask so that Pegasystems may

assess the potential               implications of such an interview.




                                                    Respectfully submitted,
  Dated: November 20, 2020
                                                    PEGASYSTEMS INC.

                                                    By its attorneys,

                                                      /s/ Neil Austin
                                                    August T. Horvath (pro hac vice)
                                                    Foley Hoag LLP
                                                    1301 Avenue of the Americas, 25th floor
                                                    New York, New York 10019
                                                    Telephone: 646-927-5544
                                                    Facsimile: 646-927-5599
                                                    ahorvath@foleyhoag.com

                                                    Neil Austin (BBO # 657204)
                                                    Nicole Kinsley (BBO # 682528)
                                                    Foley Hoag LLP
                                                    155 Seaport Boulevard
                                                    Boston, Massachusetts 02210-2600
                                                    Telephone: 617-832-1000
                                                    Facsimile: 617-832-7000
                                                    naustin@foleyhoag.com
                                                    nkinsley@foleyhoag.com




                                               13
        Case 1:19-cv-11461-PBS Document 188 Filed 11/20/20 Page 14 of 14




                                 CERTIFICATE OF SERVICE

I hereby certify that this document filed through the ECF system and all attachments will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF),
and that paper copies will be sent to any non-registered parties.

                                                              /s/ Neil Austin
                                                              Neil Austin




                                                 14

FH5208580.2
